Citation Nr: 1806406	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1991 to March 1991, from April 1994 to January 2006, and from January 2008 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the claim was subsequently transferred to Nashville, Tennessee.  The Veteran testified before the undersigned at a September 2017 videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has sleep apnea that is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. § 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that diagnosed sleep apnea is related to active service.  Specifically, the Veteran testified at a September 2017 hearing that recurrent sinus issues and a deviated septum in service all led to current sleep apnea.  The Veteran also reported that he did not snore, have difficulty breathing, or experience any fatigue prior to service.

During his last period of active duty service from January 2008 to September 2008, the Veteran deployed.  Prior to this deployment, the Veteran did not report trouble with sleeping.  In a February 2009 post-deployment assessment, the Veteran indicated he had problems sleeping or still feeling tired after sleeping when asked about deployment-related concerns.  March 2009 VA medical records indicate active problems included snoring, frequent awakening, and tired or unrefreshed sleep.  The examiner noted possible sleep apnea.  In a subsequent sleep study conducted in August 2009, the Veteran was diagnosed with mild, but significant sleep apnea.

A June 2009 VA examination conducted prior to the sleep study indicated there was no history of sleep apnea, nor any history of sleep impairment.  

At a January 2016 VA examination conducted specifically for obstructive sleep apnea, the examiner noted the Veteran's post-deployment complaints of sleep problems, and the subsequent diagnosis of sleep apnea.  The examiner opined that the sleep apnea was less likely than not related to the exposure of environmental hazards in the Persian Gulf Theater.  The examiner did not provide an opinion regarding any direct relationship between sleep apnea and service, but noted that the Veteran was diagnosed within one year of separation from service, and that he reported sleep impairment on his post-deployment assessment.

In March 2017 private medical records, the Veteran's treating doctor noted a diagnosis of sleep apnea, and opined that the condition progressed over the years due to nasal trauma incurred during service.  VA medical records since the date of initial diagnosis of sleep apnea also show ongoing treatment for sleep apnea.  

A review of the evidence of record shows that the Veteran has a current diagnosis of obstructive sleep apnea.  Therefore, the question to be answered is whether that currently diagnosed obstructive sleep apnea was caused by or was present during active service.

The Board notes that the January 2016 VA examiner did not provide an opinion regarding any direct link between sleep apnea and active service.  However, the examiner noted that the Veteran was diagnosed within one year after separation from service, and that he had reported sleep impairment in a post-deployment assessment.  The record shows that the Veteran did not report sleep impairment prior to that complaint.  In addition, the Veteran's treating doctor opined that the sleep apnea was related to nasal trauma incurred in service.  

The Veteran has consistently and credibly reported complaints of sleep-related symptoms since his last period of active duty.  The Veteran is competent to describe symptoms such as snoring and frequent nighttime awakening because those symptoms come to him through his senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the statements of the Veteran to be credible.  

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony provides sufficient support for the present claim.

Accordingly, in light of the medical treatment records which document sleep impairment during the Veteran's last period of service, and which document current sleep apnea, and in light of the positive private medical opinion, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board finds that additional development is required for the claim of entitlement to service connection for a right knee disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In a June 2009 VA examination, the examiner noted "right knee condition not found" under diagnosis.  The examiner then opined that the right knee condition, which pre-existed service, was not permanently aggravated by service.  The Board finds the examination inadequate as the findings are contradictory, and no rationale was provided for the opinion.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is necessary to obtain an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment that are not already of record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  Any indicated tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner should address the following:

(a) The examiner should state whether it is at least as likely not (50 percent or greater probability) that any current right knee disability had its onset during service or is related to any in-service disease, event, or injury?

(b) The examiner should state whether there is clear and unmistakable evidence that any right knee disability existed prior to service.  The examiner should specifically cite to any evidence that supports that opinion.

(c) If the right knee disability existed prior to service, the examiner should state whether there is clear and unmistakable evidence that the right knee disability was not aggravated (did not increase in severity) during service.  The examiner should specifically cite to any evidence that supports this opinion.

(d) If the right knee disability increased in severity during service, the examiner should state whether there is clear and unmistakable evidence that any increase was due to the natural progression of the disability, and did not represent permanent aggravation of the pre-existing right knee disability.  The examiner should specifically cite to any evidence that supports that opinion.  The rationale for all opinions must be provided.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


